TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00649-CV




Justin Santos, Appellant


v.


The State of Texas for the protection of Kristi Thomas on behalf of
K.L.T., C.A.T. and C.M.T., Appellee





FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
NO. 05-9647, HONORABLE BENTON ESKEW, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Justin Santos filed his notice of appeal on October 4, 2005.  On
December 1, 2005, this Court received notice from the Bastrop County district clerk’s office that 
the appellant had not paid or made arrangements to pay for the clerk’s record.  On December 23,
2005, the Clerk of this Court sent notice to appellant’s counsel that this appeal would be dismissed
for want of prosecution if he did not submit a status report to this Court by January 3, 2006.
Appellant’s counsel notified this Court on January 9, 2006, that he has been unable to
communicate with his client.  Counsel has filed a motion to withdraw.  Counsel provided us with
a copy of his December 27, 2005 letter to appellant, which was sent by certified mail to
appellant’s mother because appellant is a minor.  In the letter, counsel states that he has not heard
from appellant’s mother regarding the appeal and advises her of counsel’s request to this Court
to withdraw due to appellant’s mother’s refusal to communicate with him.  Based on these facts,
we dismiss the appeal for want of prosecution, see Tex. R. App. P. 37.3(b), and grant counsel’s
motion to withdraw.
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   January 31, 2006